DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2021 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
§ 112 1st statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 9, the recitation of “...determine a duration of time that the fault has been stored in the memory based on the time stamp,” is not described in the specifications such that one skilled in the art would necessarily conclude that Applicant had possession of the claimed subject matter. For example, the specifications in at least 0006-0008 appear to relate clearing of a fault from a storage device after a threshold time period but is silent to doing so using a time stamp. Additionally, claims can be found to require a written description rejection when the claim defines a desired result but the specifications, as in this instance, does not described how the result is achieved.
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph. See also MPEP 2161.01

Regarding Claims 14, the recitation of “...wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to monitor the operation of the HVAC system at a predetermined frequency, in response to receipt of an input, or both,” is not described in the specifications such that one skilled in the art would necessarily conclude that Applicant had possession of the claimed subject matter. For example, the specifications in at least 0020, 0030, 0084, 0092, 0093, 00105, 00109 appear to relate to monitoring operation of the system but is silent to doing so at a predetermined frequency or in response to receipt of an input. Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph. See also MPEP 2161.01
§ 112 2nd statement


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 9-15, the recitation of “...A non-transitory computer-readable medium, comprising computer-readable instructions, wherein the instructions, when executed by processing circuitry, are configured to cause the processing circuitry to: monitor an operation of a heating, ventilation, and/or air conditioning (HVAC) system,” renders the claim unclear because the ‘processing circuitry’ is not positively recited and thus the scope of the claim is unclear.  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 14, the recitation of “...wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to monitor the operation of the HVAC system at a predetermined frequency, in response to receipt of an input, or both,” renders the claim unclear because there is inconsistency between the claimed subject matter and the disclosure.  For example, the disclosure is silent to “...monitor[ing] the operation of the HVAC system at a predetermined frequency, in response to receipt of an input, or both.”  Additionally, it is unclear what “in response to receipt of an input, or both” means in the claim.  Thus, the scope of the claim is unclear.  
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to monitor the operation of the HVAC system 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ishikawa et al. (JP2010101568A).

Regarding Claim 16, Ishikawa teaches a heating, ventilation, and/or air conditioning (HVAC) system [0012], comprising: a memory [4; 0013]; and control circuitry configured to: store a fault in the memory in response to identification of a condition of the HVAC system [0013-0016]; monitor a duration of time elapsed since storage of the fault in the memory to determine an elapsed time since the fault has been stored [0013-0016]; determine that the duration of time exceeds a threshold time period [0013-0016]; and clear the fault from the memory in response to the determination that the duration of time exceeds the threshold time period [0013-0017].

Regarding Claim 17, Ishikawa teaches the invention of Claim 16 above and teaches a display, wherein the control circuitry is configured to control the display to display the fault [0014].

Regarding Claim 18, Ishikawa teaches the invention of Claim 17 above and teaches where the control circuitry is configured to store a plurality of faults including the fault, and the control circuitry is configured to control the display to display the plurality of faults one at a time in a cycle [0007; 0019-0024].

Regarding Claim 20, as best understood, Ishikawa teaches the invention of Claim 16 above and teaches re-detect the condition of the HVAC system after clearance of the fault from the memory [0015-0019]; store the fault in the memory in response to re-detection of the condition [0015-0019]; and record an additional time stamp with the fault, wherein the additional time stamp is indicative of an additional time that the fault has been stored in the memory in response to re- detection of the condition [As modified above, see the rejection of Claim 1 above for detailed discussion.  See where Ishikawa teaches the system detects subsequent faults 0015-0019 and since Ishikawa has been modified by Kuroiwa to apply a time stamp when a fault is detected 0014...in combination the prior art references meet the claimed limitations].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP2010101568A) in view of Matsui et al. (JPH01260249A).

Regarding Claim 19, Ishikawa teaches the invention of Claim 18 above but does not teach associating each fault of the plurality of faults with a respective priority; and control the display to display the plurality of faults in an order based on the respective priority of each fault of the plurality of faults.
However, Matsui teaches a remote-control device for an air conditioner [0001] that associates each fault of the plurality of faults with a respective priority [0007]; and control a display to display the plurality of faults in an order based on the respective priority of each fault of the plurality of faults [0007-0009; 0013].  Matsui teaches that this arrangement allows accurate abnormality determinations and subsequent corrective measures [0003-0006].  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Ishikawa to   associate each fault of the plurality of faults with a respective priority; and control the display to display the plurality of faults in an order based on the respective priority of each fault of the plurality of faults in view of the teachings of Matsui in order to allow accurate abnormality determinations and subsequent corrective measures.

Claim(s) 1-3, 5-7, 9-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP2010101568A) in view of Kuroiwa et al. (US2014/0330437).

Regarding Claim 1, Ishikawa teaches a control system for a heating, ventilation, and/or air conditioning (HVAC) system [0013], comprising: a memory [4; 0013]; and control circuitry configured to: detect a condition of the HVAC system [0013; at least by abnormality detection means 2]; 
store a fault in the memory in response to detection of the condition [0013], monitor a duration of time since the fault has been stored in the memory [0015; 0016]; determine that the duration of time exceeds a threshold time period [0015; 0016]; and 
clear the fault from the memory in response to determination that the duration of time exceeds the threshold time period [0015; 0016].  Ishikawa does not teach wherein the fault comprises a time stamp indicative of a time when the fault was stored in the memory.
However, Kuroiwa teaches a control system [200] that stores a fault [fig ] having  a time stamp indicative of a time when the fault was stored in the memory [0014] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. for the obvious advantage of notating when a fault event occurred.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Ishikawa to have wherein the fault comprises a time stamp indicative of a time when the fault was stored in the memory in view of the teachings of Kuroiwa where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. notating when a fault event occurred.

Regarding Claim 2, Ishikawa, as modified, teaches the invention of Claim 1 above and teaches wherein the control circuitry is configured to: detect the condition upon clearance of the fault from the memory [0015; 0016]; and store the fault in the memory again in response to detection of the condition subsequent to clearance of the fault from the memory, wherein the fault comprises an additional time stamp indicative of an additional time when the fault was re-stored in the memory [As modified above, see the rejection of Claim 1 above for detailed discussion.  See where Ishikawa teaches the system detects subsequent faults 0015-0018 and since Ishikawa has been modified by Kuroiwa to apply a time stamp when a fault is detected 0014...in combination the prior art references meet the claimed limitations].

Regarding Claim 3, Ishikawa, as modified, teaches the invention of Claim 1 above and teaches wherein the control circuitry is configured to: detect an additional condition of the HVAC system [0007; where a plurality of fault information is detected]; store an additional fault in the memory in response to detection of the additional condition, wherein the additional fault comprises an additional time stamp indicative of an additional time when the additional fault was stored in the memory [As modified above, see the rejection of Claim 1 above for detailed discussion.  See where Ishikawa teaches the system detects subsequent faults 0015-0018 and since Ishikawa has been modified by Kuroiwa to apply a time stamp when a fault is detected  0014...in combination the prior art references meet the claimed limitations]; monitor an additional duration of time since the additional fault has been stored in the memory [0013-0018]; determine that the additional duration of time exceeds the threshold time period [0013-0018]; and clear the additional fault from the memory in response to determination that the additional duration of time exceeds the threshold time period [0013-0018].

Regarding Claim 5, Ishikawa, as modified, teaches the invention of Claim 1 above and Ishikawa teaches wherein the control circuitry is configured to: receive a manual input to clear the fault; and clear the fault from the memory in response to receipt of the manual input [0016; 0021; where the controller receives programming to adjust a threshold time period.

Regarding Claim 6, Ishikawa, as modified, teaches the invention of Claim 1 above and Ishikawa teaches a display [5], wherein the control circuitry is configured to present an indication of the fault on the display [0013; 0014].

Regarding Claim 7, Ishikawa, as modified, teaches the invention of Claim 6 above and Kuroiwa teaches wherein the indication comprises the duration of time, the time stamp, or both [As modified above, see the rejection of Claim 1 above for detailed discussion...where Kuroiwa teaches at 0014 that the indication comprises a time stamp].

Regarding Claim 9, as best understood, Ishikawa teaches a non-transitory computer-readable medium, comprising computer-readable instructions [0013], wherein the instructions, when executed by processing circuitry, are configured to cause the processing circuitry to: monitor an operation of a heating, ventilation, and/or air conditioning (HVAC) system [0013]; 
store a fault in a memory in response to detection of an occurrence of a condition of the HVAC system [0013]; 
determine a duration of time that the fault has been stored in the memory based on the time stamp [0013]; and clear the fault from the memory in response to a determination that the duration of time exceeds a threshold time period [0013].  Ishikawa does not teach recording a time stamp with the fault, wherein the time stamp is indicative of a time that the fault has been stored in the memory.
However, Kuroiwa teaches a control system [200] that records a time stamp with the fault, wherein the time stamp is indicative of a time that the fault has been stored in the memory [0014] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. for the obvious advantage of notating when a fault event occurred.

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Ishikawa to record a time stamp with the fault, wherein the time stamp is indicative of a time that the fault has been stored in the memory in view of the teachings of Kuroiwa where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. notating when a fault event occurred.

Regarding Claim 10, as best understood, Ishikawa teaches the invention of Claim 9 above and teaches re-detect the condition of the HVAC system after clearance of the fault from the memory [0015-0019]; store the fault in the memory in response to re-detection of the condition [0015-0019]; and record an additional time stamp with the fault, wherein the additional time stamp is indicative of an additional time that the fault has been stored in the memory in response to re- detection of the condition [As modified above, see the rejection of Claim 1 above for detailed discussion.  See where Ishikawa teaches the system detects subsequent faults 0015-0019 and since Ishikawa has been modified by Kuroiwa to apply a time stamp when a fault is detected 0014...in combination the prior art references meet the claimed limitations].

Regarding Claim 11, as best understood, Ishikawa, as modified, teaches the invention of Claim 9 above and Ishikawa teaches receiving an input to adjust the threshold time period; and adjust the threshold time period in response to receipt of the input [0016; 0021; where the controller receives programming to adjust a threshold time period.

Regarding Claim 13, as best understood, Ishikawa, as modified, teaches the invention of Claim 9 above and teaches wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to instruct a display to display the time stamp, a fault code, the duration of time, a fault priority, or any combination thereof associated with the fault [See Ishikawa at 0013; 0014; 0022; where fault codes 'information A or information B' are displayed.  See also Kuroiwa at 0041 where time stamp information is displayed.  Thus, in combination the prior art references meet the claimed limitations].

Regarding Claim 14, as best understood, Ishikawa, as modified, teaches the invention of Claim 9 above and Ishikawa teaches monitoring the operation of the HVAC system in response to an input [0015; 0016; where monitoring starts in response to a start operation].

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP2010101568A) and Kuroiwa et al. (US2014/0330437) as applied to claims 1 and 9 above, and further in view of Truckenbrod et al. (US4663725).

Regarding Claim 4, Ishikawa, as modified, teaches the invention of Claim 1 above and Kuroiwa teaches wherein the control circuitry is configured to: store a plurality of faults including the fault in the memory [0041; 0059; fig 4]; store a plurality of time stamps including the time stamp in the memory, wherein each time stamp of the plurality of time stamps is indicative of a respective time when an associated fault of the plurality of faults was stored in the memory [0041; 0049; fig 4].  Ishikawa does not teach determining that a quantity of the plurality of faults exceeds a threshold quantity; identify an oldest fault of the plurality of faults based a comparison of the plurality of time stamps with one another; and clear the oldest fault based on the comparison and in response to the determination that the quantity of the plurality of faults exceeds the threshold quantity.
However, Truckenbrod teaches a refrigeration system having a microprocessor [col 1, lines 9-15] that determines that a quantity of a plurality of faults exceeds a threshold quantity [col 12, lines 9-24]; identifies an oldest fault of plurality of faults based a comparison of plurality of time stamps with one another [col 12, lines 9-41]; and clear the oldest fault based on the comparison and in response to the determination that the quantity of the plurality of faults exceeds the threshold quantity [col 12, lines 9-41]where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. maintain a number of faults consistent with fault storage capacity.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Ishikawa to determine that a quantity of the plurality of faults exceeds a threshold quantity; identify an oldest fault of the plurality of faults based a comparison of the plurality of time stamps with one another; and clear the oldest fault based on the comparison and in response to the determination that the quantity of the plurality of faults exceeds the threshold quantity in view of the teachings of Truckenbrod where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. maintain a number of faults consistent with fault storage capacity.

Regarding Claim 15, as best understood, Ishikawa, as modified, teaches the invention of Claim 9 above and Ishikawa teaches storing a plurality of faults including the fault in the memory [0013].  Ishikawa does not teach recording a plurality of time stamps including the time stamp, wherein each time stamp of the plurality of time stamps is indicative of a respective duration of time that an associated fault of the plurality of faults has been stored in the memory; determining a most recent fault of the plurality of faults based a comparison of the plurality of time stamps with one another; and causing a display to display the most recent fault.
However, Truckenbrod teaches a refrigeration system having a microprocessor [col 1, lines 9-15] that  records a plurality of time stamps including the time stamp, wherein each time stamp of the plurality of time stamps is indicative of a respective duration of time that an associated fault of the plurality of faults has been stored in the memory [col 12, lines 9-41]; determine a most recent fault of the plurality of faults based a comparison of the plurality of time stamps with one another [col 12, lines 9-41]; and cause a display to display the most recent fault  [col 12, lines 9-41]where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. maintain a number of faults consistent with fault storage capacity.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Ishikawa to  record a plurality of time stamps including the time stamp, wherein each time stamp of the plurality of time stamps is indicative of a respective duration of time that an associated fault of the plurality of faults has been stored in the memory; determine a most recent fault of the plurality of faults based a comparison of the plurality of time stamps with one another; and cause a display to display the most recent fault in view of the teachings of Truckenbrod where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. maintain a number of faults consistent with fault storage capacity.

Allowable Subject Matter

Claims 8 and 12 are cited for containing allowable subject matter.
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763